Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X   Case No.: 21-cv-2528
FABIOLA ST. FLEUR,

                                       Plaintiff,
                                                                       COMPLAINT
             -against-

MEDFORD MULTICARE MANAGEMENT                                           PLAINTIFF DEMANDS
COMPANY, LLC, and LEROY (last name                                     A TRIAL BY JURY
unknown), Individually,

                                         Defendants.
-------------------------------------------------------------------X

        Plaintiff, FABIOLA ST. FLEUR, by her attorneys, PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants, upon information and

belief, as follows:

                                             Nature of the Case

1.      Plaintiff brings this action charging that Defendants violated the Title VII of the Civil

        Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et seq., and the New

        York State Human Rights Law (“NYSHRL”), New York State Executive Law § 296, et

        seq. and seeks damages to redress the injuries Plaintiff has suffered as a result of being

        discriminated against and sexually harassed on the basis of her sex/gender by Defendant

        LEROY (last name unknown) and unlawfully terminated in retaliation for complaining of

        sexual harassment.

                                          Jurisdiction and Venue

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3) as this is a judicial

        district in the State in which the unlawful employment practices were committed.




                                                        1
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 2 of 10 PageID #: 2




3.    This Court has supplemental jurisdiction over Plaintiff’s claims brought under state law

      pursuant to 28 U.S.C. § 1367.

4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), based upon the fact that

      the claims alleged herein took place within the Eastern District of New York.

                                   Procedural Prerequisites

5.    Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunity Commission (“EEOC”).

6.    Plaintiff received a Notice of Right to Sue (“Notice”) from the EEOC, dated March 30,

      2021, with respect to the herein charges of discrimination. A copy of the Notice is annexed

      hereto as Exhibit A.

7.    This Action is being commenced within ninety (90) days of receipt of said Notice.

                                             Parties

8.    Plaintiff is a resident of Nassau County, State of New York.

9.    At all relevant times herein, Defendant MEDFORD MULTICARE MANAGEMENT

      COMPANY, LLC, (hereinafter, “MEDFORD MULTICARE”) was and is a domestic

      limited liability company existing pursuant to, and by virtue of, the laws of the State of

      New York, with its executive office located at 8 Fosse Court, Monsey, New York 10952.

10.   At all times relevant, Plaintiff worked at Defendant MEDFORD MULTICARE’S facility

      that provides long-term nursing care and inpatient care to residents, located at 3115

      Horseblock Road, Medford, New York 11763 (hereafter “Facility”).

11.   At all times material, Defendant LEROY (last name unknown) (hereafter “LEROY”) is

      and was an employee of Defendant MEDFORD MULTICARE. Defendant LEROY is

      being sued herein in his individual and official capacities.




                                                2
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 3 of 10 PageID #: 3




12.   At all relevant times herein, Plaintiff was and is a “person” and an “employee” entitled to

      protection as defined by Title VII and the NYSHRL.

13.   Defendant MEDFORD MULTICARE and Defendant LEROY are collectively referred to

      herein as “Defendants.”

14.   At all times relevant hereto, Plaintiff was an employee of Defendant MEDFORD

      MULTICARE.

                                       Material Facts

15.   On or about November 2014, Plaintiff began working for Defendant MEDFORD

      MULTICARE as a Certified Nursing Assistant, earning $18.50 per hour.

16.   Plaintiff’s job duties and responsibilities as a Certified Nursing Assistant consisted of

      performing basic care for patients, assisting the nursing staff with medical tasks, and

      reporting patient behavior and well-being.

17.   Throughout Plaintiff’s employment with Defendant MEDFORD MULTICARE, Plaintiff

      was an exemplary employee and was well-qualified for her position.

18.   In or about late 2014 or early 2015, Defendant LEROY began working at Defendant

      MEDFORD MULTICARE as a Licensed Nurse Practitioner.

19.   Shortly thereafter, Defendant LEROY began sexually harassing Plaintiff on a regular,

      continuous basis. This continued despite the fact Plaintiff repeatedly rejected Defendant

      LEROY’s advances.

20.   The sexual harassment consisted of Defendant LEROY following Plaintiff into rooms,

      where he, on multiple occasions, would press his body up against hers, grind his genital

      area against her genital area or against her buttocks, kiss her, comment about liking her

      “booty” (buttocks), and slap her buttocks.




                                               3
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 4 of 10 PageID #: 4




21.   On multiple occasions, Defendant LEROY ejaculated onto his uniform and then told

      Plaintiff, in sum and substance, “This is your fault because you do this to me.”

22.   On multiple occasions, Defendant LEROY exposed his penis to Plaintiff.

23.   In or about the first half of 2018, Plaintiff reported Defendant LEROY’S sexual harassment

      to management, telling Patty (last name unknown) (hereafter “Patty”), who was the head

      of nursing, that she was being sexually harassed.

24.   However, Patty did not respond to the report and took no action in rectifying the sexual

      harassment.

25.   Soon after making the report of sexual harassment to Patty, Plaintiff was transferred to the

      dementia unit, which was a more stressful and challenging assignment than her previous

      work assignment.

26.   Plaintiff interpreted this transfer as a punishment and retaliation for complaining of sexual

      harassment.

27.   After Plaintiff was transferred to the dementia unit, Defendant LEROY no longer had

      occasion to be alone in a room with Plaintiff, but would make sexually harassing remarks

      to her in the hallway or other common areas in passing, including but not limited to offering

      to pay her if she would “do something for [him].” It was clear to Plaintiff that, in saying

      this, Defendant LEROY was referring to sexual favors.

28.   In or about June 2020, Plaintiff again reported to management that she was being sexually

      harassed. Specifically, she made the report to Molly (last name unknown) (hereafter

      “Molly”), who had succeeded Patty as head of nursing.




                                               4
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 5 of 10 PageID #: 5




29.   Molly asked Plaintiff what Plaintiff wanted her to do about the sexual harassment. When

      Plaintiff expressed concerns about retaliation, Molly simply dropped the matter and did

      nothing to address the sexual harassment.

30.   On or about June 11, 2020, Defendant MEDFORD MULTICARE terminated Plaintiff’s

      employment.

31.   The reason offered by Defendant MEDFORD MULTICARE for the termination was that

      Plaintiff had violated a workplace policy by uttering a curse word at work. Plaintiff does

      not recall using any curse words at work.

32.   Defendant MEDFORD MULTICARE’S stated reasons for Plaintiff’s termination were

      clearly pretextual. Plaintiff’s employment termination was in retaliation for engaging in

      protected activity when she complained of sexual harassment.

33.   Defendant MEDFORD MULTICARE sought to fabricate a pretextual reason to terminate

      Plaintiff, the true reason being that Plaintiff complained of sexual harassment.

34.   But for Plaintiff’s sex/gender and Plaintiff’s complaints of sexual harassment, Defendants

      would not have terminated Plaintiff’s employment.

35.   Defendant MEDFORD MULTICARE had no good faith business justification for

      terminating Plaintiff’s employment.

36.   Upon information and belief, Defendant MEDFORD MULTICARE’S failed to take

      corrective action regarding the gender discrimination and sexual harassment in the

      workplace to which Plaintiff was subjected.

37.   The above are just some of the acts of sexual harassment that Plaintiff experienced on a

      regular basis while employed by Defendants.

38.   Notably, the problem of sexual harassment at Defendant MEDFORD MULTICARE is not




                                               5
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 6 of 10 PageID #: 6




      limited to Plaintiff’s experience. Plaintiff is aware of other employees who reported sexual

      harassment at Defendant MEDFORD MULTICARE. Upon information and belief, the

      accused harassers were not terminated.

39.   As a result of Defendants’ actions, Plaintiff feels extremely humiliated, offended,

      disgusted, degraded, victimized, embarrassed, and emotionally distressed by this unlawful

      sexual harassment.

40.   Defendants’ actions and conduct were more likely than not caused by a discriminatory and

      retaliatory intent and intended to harm Plaintiff.

41.   As a direct result of the acts and conduct complained of herein, Plaintiff has suffered and

      will continue to suffer the loss of income, salary, bonuses, benefits and other compensation.

42.   As a direct result of the acts and conduct complained of herein, Plaintiff has also suffered

      future pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life,

      and other non-pecuniary losses. Plaintiff further experienced severe emotional distress.

43.   Defendants acted maliciously, willfully, outrageously, and with full knowledge of the law.

44.   As such, Plaintiff demands punitive damages as against all Defendants, jointly and

      severally.

45.   Further, Plaintiff is entitled to liquidated damages in an amount to be determined at trial,

      because the Defendants willfully violated Title VII and the NYSHRL by discriminating

      and retaliating against Plaintiff.

                         First Cause of Action for Discrimination
                       Under Title VII of the Civil Rights Act of 1964
                           (Not Against Individual Defendant)

46.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.




                                                6
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 7 of 10 PageID #: 7




47.   Title VII of the Civil Rights Act of 1964, as amended, at 42 U.S.C. § 2000e–2(a)(1), states

      in pertinent part, that:

              It shall be an unlawful employment practice for an employer… to
              discharge any individual, or otherwise to discriminate against any
              individual with respect to his compensation, terms, conditions, or
              privileges of employment, because of such individual's race, color,
              religion, sex, or national origin[.]

48.   Defendant MEDFORD MULTICARE engaged in unlawful employment practices

      prohibited under 42 U.S.C. §2000e et seq., by discriminating against Plaintiff on the basis

      of her sex.

49.   Defendant MEDFORD MULTICARE violated the section cited as set forth above.

50.   Plaintiff is entitled to the maximum amount allowed under this statute.

                           Second Cause of Action for Retaliation
                        Under Title VII of the Civil Rights Act of 1964
                            (Not Against Individual Defendant)

51.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

52.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

      it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against

      any of his employees . . . because he has opposed any practice made an unlawful

      employment practice by this subchapter, or because he has made a charge, testified,

      assisted or participated in any manner in an investigation, proceeding, or hearing under this

      subchapter.”

53.   Defendant MEDFORD MULTICARE engaged in an unlawful discriminatory practice by

      retaliating and otherwise discriminating against Plaintiff because of Plaintiff’s opposition

      to unlawful employment practices.




                                                7
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 8 of 10 PageID #: 8




54.   Plaintiff is entitled to the maximum amount allowed under this statute.

                         Third Cause of Action for Discrimination
                         Under the New York State Executive Law
                                 (Against all Defendants)

55.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

56.   New York State Executive Law § 296(1) provides that:

             It shall be an unlawful discriminatory practice: (a) For an employer
             or licensing agency, because of an individual’s age, race, creed,
             color, national origin, sexual orientation, military status, sex,
             disability, predisposing genetic characteristics, familial status,
             marital status, or domestic violence victim status, to refuse to hire
             or employ or to bar or to discharge from employment such
             individual or to discriminate against such individual in
             compensation or in terms, conditions or privileges of employment.

57.   Defendants engaged in an unlawful discriminatory practice in violation of the New York

      State Executive Law § 296(1)(a) by discriminating against Plaintiff based on his sex

      (sexual harassment).

                      Fourth Cause of Action for Aiding and Abetting
                        Under the New York State Executive Law
                              (Against Defendant LEROY)

58.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

59.   New York State Executive Law § 296(6) provides that it shall be an unlawful

      discriminatory practice: “For any person to aid, abet, incite, compel or coerce the doing of

      any acts forbidden under this article, or attempt to do so.”

60.   Defendant LEROY engaged in an unlawful discriminatory practice in violation of New

      York State Executive Law §296(6) by aiding, abetting, inciting, compelling and coercing

      the discriminatory conduct.



                                                8
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 9 of 10 PageID #: 9




                               Fifth Cause of Action for Retaliation
                             Under the New York State Executive Law
                                     (Against All Defendants)

61.      Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

         paragraphs of this complaint.

62.      New York State Executive Law § 296(1)(e) provides that, “It shall be an unlawful

         discriminatory practice for any person engaged in any activity to which this section applies

         to retaliate or discriminate against any person because he or she has filed a complaint,

         testified, or assisted in any proceeding under this article.”

63.      Defendants violated the section cited herein as set forth.

64.      Plaintiff is entitled to the maximum amount allowed under this statute.

                                              Jury Demand

65.      Plaintiff requests a jury trial on all issues to be tried.

WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

      A. Declaring that Defendants engaged in unlawful employment practices prohibited by Title

         VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq., and the New

         York State Human Rights Law, New York State Executive Law § 296, et seq., in that

         Defendants discriminated against Plaintiff based on Plaintiff’s sex/gender (sexual

         harassment);

      B. Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

         unlawful harassment, discrimination, retaliation, and conduct and to otherwise make

         Plaintiff whole for any losses suffered because of such unlawful employment practices;

      C. Awarding Plaintiff compensatory damages for mental and emotional injury, distress, pain,

         suffering, and injury to Plaintiff’s reputation in an amount to be proven;




                                                      9
Case 2:21-cv-02528-DRH-JMW Document 1 Filed 05/06/21 Page 10 of 10 PageID #: 10




    D. Awarding Plaintiff damages for loss of income, the loss of a salary, bonus, benefits, and

       other compensation, which such employment entails;

    E. Awarding Plaintiff punitive damages;

    F. Awarding Plaintiff liquidated damages;

    G. Awarding Plaintiff prejudgment interest;

    H. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

       action; and

    I. Awarding Plaintiff such other and further relief as the Court may deem equitable, just, and

       proper to remedy Defendants’ unlawful employment practices.

 Dated: New York, New York
        May 6, 2021
                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC


                                                     By:    __________/s/__________________
                                                            Joshua M. Friedman
                                                            Steven R. Filosa
                                                            Attorneys for Plaintiff
                                                            585 Stewart Avenue, Suite 410
                                                            Garden City, New York 11530
                                                            (212) 248-7431
                                                            jfriedman@tpglaws.com
                                                            sfilosa@tpglaws.com




                                                10
